Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

 REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d), specifically at paragraphs [00261] and [00275].

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

2.  Applicant’s response filed 8/24/22 is acknowledged and has been entered.

3.  Applicant's election without traverse of the species of SEQ ID NO: 1 in Applicant’s response filed 8/4/22  is acknowledged. 

Claims 1-12 on the elected species.  Upon consideration of the prior art, search and examination has been extended to SEQ ID NO: 2-5, 7 and 8.

Claims 1-12 are presently being examined.

4.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code, e.g., at [0056], [0057], Fig. 8, [00168], [00231], [00236], [00267]. See MPEP § 608.01.

5.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

6.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.  Claims 1-3 and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception  without significantly more. 

Claim interpretation (BRI):  The instant specification discloses that a “patient” may be any patient, human or non-human (e.g., [0080], [00111]).  The specification does not disclose a definition or a limiting definition for “the response” or “characteristics of the helper T cells”, thus opening the limitations to encompass any type of response or characteristic of Th cells.  The specification discloses that a patient sample may be any biological fluid that comprises Th cells (e.g., [00187]).  The specification discloses that the term “calnexin peptide” refers to a peptide directly from calnexin or a peptide which has an amino acid sequence substantially identical to part of the calnexin protein ([0090]), thereby encompassing variants of calnexin, natural or artificial.  The specification further discloses that the term “substantially identical” refers to a peptide having at least 80% sequence identity to a natural peptide from calnexin ([0092]).  The limitation of “calnexin peptide #1” is indefinite as is enunciated at item #13 below in this Office Action, i.e.,  indefiniteness in the disclosure in the specification of what the limitation means and the inclusion of a non-calnexin source peptide having about 56% homology to calnexin as an example of a “calnexin peptide #1”, it appears that the said limitation may include homologous (to calnexin) protein sources for the peptide.


Instant base claim 1 recites, a method for evaluating the immune status of a patient against a fungus, the method comprising the steps of:
Obtaining peptide-MHC II tetramers
Exposing a patient’s sample to a suitable amount of the pMHC II tetramers;
Identifying Th cells in the patient’s sample; 
Quantifying the Th cells in the patient’s sample; and 
Monitoring the response, expansion and characteristics of the Th cells after infection and vaccination, 
f)wherein the immune status of a patient against the fungus is obtained by comparing the quantity, expansion and characteristics of the Th cells before and after infection and vaccination.

The claims are therefore drawn to a method, satisfying prong 1 of the 35 USC 101 Subject Matter Eligibility.  

With regard to Step 2A, prong one, it is known by one of skill in the art that after infection or vaccination, immunity increases (including cellular immunity specific for the infectious pathogen or vaccine protein such as Th cells).  Thus, the claims recite a natural phenomenon.  Step “f)” recites the law of nature.

Moving onto Step 2A, prong 2, the claims do not recite additional elements that integrate the judicial exception into a practical application.  Integration into a practical application requires additional elements or combinations thereof in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The recitation of a sample that is a fresh blood sample (dependent claim 2), wherein the p/MHCII tetramers comprise a calnexin peptide (dependent claim 3), at least one fluorescent label on the p/MHCII tetramers (dependent claim 5), identification of Th cells using a spectroscopy technique (dependent claim 7) that is fluorescence (dependent claim 8), wherein the fungus is one of the recited classes, genera or species of fungi (recited in instant dependent claims 9-11) constitute insignificant extra-solution activity added to the judicial exception, and as such the judicial exception is not integrated into a practical application.  

Moving on to Step 2B, the claims do not provide an inventive concept (i.e., significantly more) because the claim is recited at a high level of generality (any peptide/MHCII tetramers, any assay), recites mere data gathering steps, and it was routine and conventional to monitor immune status of T cells prior to infection or vaccination as is evidenced below in this office action, for example by Nepom, G.T. (J. Immunol., 2012, 188: 2477-2482).  

Instant dependent claim 6 is included in this rejection because although recitation of specific peptides consisting of the sequence of specific SEQ ID NOs would not be deemed to monopolize the exception and would  integrate the recited exception into a practical application of the exception, the limitation “calnexin peptide #1” is broader than a specific SEQ ID NOs and also indefinite.  

As stated above in the claim interpretation section of this rejection:
 
The limitation of “calnexin peptide #1” is indefinite as is enunciated at item #13 below in this Office Action, i.e.,  indefiniteness in the disclosure in the specification of what the limitation means and the inclusion of a non-calnexin source peptide having about 56% homology to calnexin as an example of a “calnexin peptide #1”, it appears that the said limitation may include homologous (to calnexin) protein sources for the peptide.

In addition, as enunciated in the indefiniteness rejection at item #13 of this office action below:

The instant specification at [0079] defines peptide #1 as residues 103-115 of the calnexin protein, but appears to limit the peptide as one of eleven particular peptide sequences as it discloses “calnexin peptide #1, that is residues 103-115 of the calnexin protein; SEQ ID Nos 1-11.”  However, the specification also discloses at [0162] that the calnexin peptide #1 is SEQ ID Nos: 1-5, 7, 8 and 12, as it discloses “calnexin peptide #1 (that is, residues 103-115 of the calnexin protein; SEQ ID NOs: 1-5, 7-8, and 12”.  (SEQ ID NO: 12 in the sequence listing is a protein, not a peptide, but residues 103-115 are the same as for SEQ ID NO: 1.) In addition, the specification presents the same said disclosure at [00163] as at [00162], but adds “The examples of calnexin peptide #1 are shown in Table 1”.  Table 1 contains sequences for eleven peptides.  Also, SEQ ID NO: 10 that is not recited in the claims is from human calmegin protein, a testis-specific protein that has about 56% homology with calnexin (see evidentiary reference Tanaka et al (Gene, 1997, 204 (1-2): 159-163, entire reference especially section 1).  

9.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim interpretation (BRI):  The instant specification discloses that a “patient” may be any patient, human or non-human (e.g., [0080], [00111]).  The specification does not disclose a definition or a limiting definition for “the response” or “characteristics of the helper T cells”, thus opening the limitations to encompass any type of response or characteristic of Th cells.  The specification discloses that a patient sample may be any biological fluid that comprises Th cells (e.g., [00187]).  The specification discloses that the term “calnexin peptide” refers to a peptide directly from calnexin or a peptide which has an amino acid sequence substantially identical to part of the calnexin protein ([0090]), thereby encompassing variants of calnexin, natural or artificial.  The specification further discloses that the term “substantially identical” refers to a peptide having at least 80% sequence identity to a natural peptide from calnexin ([0092]).  The limitation of “calnexin peptide #1” is indefinite as is enunciated at item #13 below in this Office Action, i.e.,  indefiniteness in the disclosure in the specification of what the limitation means and the inclusion of a non-calnexin source peptide as an example of a “calnexin peptide #1”, it appears that the said limitation may include homologous (to calnexin) protein sources for the peptide.

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

The specification does not disclose how to use the instant invention, a method for evaluating the immune status of a patient against a fungus, the method comprising the steps of:
Obtaining peptide-MHC II tetramers
Exposing a patient’s sample to a suitable amount of the pMHC II tetramers;
Identifying Th cells in the patient’s sample; 
Quantifying the Th cells in the patient’s sample; and 
Monitoring the response, expansion and characteristics of the Th cells after infection and vaccination, 
Wherein the immune status of a patient against the fungus is obtained by comparing the quantity, expansion and characteristics of the Th cells before and after infection and vaccination, and including the limitations recited in the dependent claims.

The specification has not enabled the breadth of the claimed invention because the claims encompass evaluating the immune status of any patient, human or non-human against a fungus, using any obtained peptide/MHCII tetramers (any peptide from any fungus [or another source protein in the absence of the recitation of a fungal source for the peptide in the tetramer] that can bind to any of the human or non-human MHC class II molecules) and that additionally must be T cell epitopes and be relevant to vaccination and infection, wherein the monitoring must examine any response or any characteristics of the Th cells after infection and vaccination, and wherein the immune status is obtained by comparing the quantity, expansion and characteristics of the Th cells before and after infection and vaccination (which requires fore-knowledge of human or other subjects who will become naturally infected and requires measuring the said parameters prior to infection and vaccination).

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed method can be used for its recited purpose over the breath of the claims without undue experimentation.  
The specification discloses that a “patient” may be any patient, human or non-human (e.g., [0080], [00111]).  The specification discloses that a patient sample may be any biological fluid that comprises Th cells (e.g., [00187]).

The specification does not disclose a definition or a limiting definition for “the response” or “characteristics of the helper T cells”.  

The specification discloses that the term “calnexin peptide” refers to a peptide directly from calnexin or a peptide which has an amino acid sequence substantially identical to part of the calnexin protein ([0090]), thereby encompassing variants of calnexin, natural or artificial.  The specification further discloses that the term “substantially identical” refers to a peptide having at least 80% sequence identity to a natural peptide from calnexin ([0092]).

Evidentiary reference Ali-Khan et al (Current Protocols in Protein Sci., 2002, John Wiley & Sons, Inc., Suppl. 30, 22.1.1-22.2.19) teach that yeast (fungi), the simplest eukaryote, is complex, with over 6,000 ORFs (open reading frames) (over 6,000 structurally diverse proteins)  and moderate amounts of post-translational processing (see entire reference, especially paragraph spanning columns 1-2 on page 22.1.2).

In contrast, the working example in the instant specification involves one fungal protein, calnexin, and one peptide from one fungal species with variant peptides thereof from the same position in the fungal protein (i.e., amino acid residues 103-115) of other fungal species (i.e., SEQ ID NOs: 1-5, 7 and 8), wherein the peptide binds to one murine MHC class II molecule I-Ab .

In addition, instant dependent claim 6 recites “calnexin peptide #1”; however, due to indefiniteness in the said limitation, i.e., in the disclosure in the specification of what the limitation means and the inclusion of a non-calnexin source peptide as an example of a “calnexin peptide #1”, it appears that the said limitation may include homologous (to calnexin) protein sources for the peptide:

The instant specification at [0079] defines peptide #1 as residues 103-115 of the calnexin protein, but appears to limit the peptide as one of eleven particular peptide sequences as it discloses “calnexin peptide #1, that is residues 103-115 of the calnexin protein; SEQ ID Nos 1-11.”  However, the specification also discloses at [0162] that the calnexin peptide #1 is SEQ ID Nos: 1-5, 7, 8 and 12, as it discloses “calnexin peptide #1 (that is, residues 103-115 of the calnexin protein; SEQ ID NOs: 1-5, 7-8, and 12”.  (SEQ ID NO: 12 in the sequence listing is a protein, not a peptide, but residues 103-115 are the same as for SEQ ID NO: 1.) In addition, the specification presents the same said disclosure at [00163] as at [00162], but adds “The examples of calnexin peptide #1 are shown in Table 1”.  Table 1 contains sequences for eleven peptides.  Also, SEQ ID NO: 10 that is not recited in the claims is from human calmegin protein, a testis-specific protein that has about 56% homology with calnexin (see evidentiary reference Tanaka et al (Gene, 1997, 204 (1-2): 159-163, entire reference especially section 1).  

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

11.  Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a written description rejection.

Claim interpretation (BRI):  The instant specification discloses that a “patient” may be any patient, human or non-human (e.g., [0080], [00111]).  The specification does not disclose a definition or a limiting definition for “the response” or “characteristics of the helper T cells”, thus opening the limitations to encompass any type of response or characteristic of Th cells.  The specification discloses that a patient sample may be any biological fluid that comprises Th cells (e.g., [00187]).  The specification discloses that the term “calnexin peptide” refers to a peptide directly from calnexin or a peptide which has an amino acid sequence substantially identical to part of the calnexin protein ([0090]), thereby encompassing variants of calnexin, natural or artificial.  The specification further discloses that the term “substantially identical” refers to a peptide having at least 80% sequence identity to a natural peptide from calnexin ([0092]).  The limitation of “calnexin peptide #1” is indefinite as is enunciated at item #13 below in this Office Action, i.e.,  indefiniteness in the disclosure in the specification of what the limitation means and the inclusion of a non-calnexin source peptide as an example of a “calnexin peptide #1”, it appears that the said limitation may include homologous (to calnexin) protein sources for the peptide.

Applicant has broadly claimed:

A method for evaluating the immune status of a patient against a fungus, the method comprising the steps of:
Obtaining peptide-MHC II tetramers
Exposing a patient’s sample to a suitable amount of the pMHC II tetramers;
Identifying Th cells in the patient’s sample; 
Quantifying the Th cells in the patient’s sample; and 
Monitoring the response, expansion and characteristics of the Th cells after infection and vaccination, 
Wherein the immune status of a patient against the fungus is obtained by comparing the quantity, expansion and characteristics of the Th cells before and after infection and vaccination, and wherein the helper T cells (Th) are endogenous calnexin peptide #1 specific T cells.  

Due to the indefiniteness in the specification for the limitation “calnexin peptide #1”, the specification does not disclose a representative number of species of such peptide in the peptide/MHCII tetramers obtained and used in the instant method, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The instant specification at [0079] defines peptide #1 as residues 103-115 of the calnexin protein, but appears to limit the peptide as one of eleven particular peptide sequences as it discloses “calnexin peptide #1, that is residues 103-115 of the calnexin protein; SEQ ID Nos 1-11.”  However, the specification also discloses at [0162] that the calnexin peptide #1 is SEQ ID Nos: 1-5, 7, 8 and 12, as it discloses “calnexin peptide #1 (that is, residues 103-115 of the calnexin protein; SEQ ID NOs: 1-5, 7-8, and 12”.  (SEQ ID NO: 12 in the sequence listing is a protein, not a peptide, but residues 103-115 are the same as for SEQ ID NO: 1.) In addition, the specification presents the same said disclosure at [00163] as at [00162], but adds “The examples of calnexin peptide #1 are shown in Table 1”.  Table 1 contains sequences for eleven peptides.  Also, sequence 10 that is not recited in the claims is from human calmegin protein, a testis-specific protein that has about 56% homology with calnexin (see evidentiary reference Tanaka et al (Gene, 1997, 204 (1-2): 159-163, entire reference especially section 1).  

The limitation of “calnexin peptide #1” is indefinite as is enunciated at item #13 below in this Office Action, i.e.,  indefiniteness in the disclosure in the specification of what the limitation means and the inclusion of a non-calnexin source peptide as an example of a “calnexin peptide #1”, it appears that the said limitation may encompass homologous (to calnexin) protein sources for the peptide, as well as detection of calnexin or homologous protein-specific and/or cross-reacting Th cells.

Therefore, it appears that the instant specification does not adequately disclose the breadth of  the calnexin peptide #1 recited in the method of the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such calnexin peptide #1  at the time the instant application was filed, and hence not in possession of the claimed method of using them to detect endogenous calnexin peptide #1 specific Th.    

Applicant may potentially obviate this rejection by reciting that the Th cells are specific for MHCII/specific peptides consisting of specific SEQ ID NOs.  

12.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.  Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite in the recitation of “monitoring the response” and “characteristics of the Th cells” because it is not clear what is meant, i.e., there is no definition or limiting definition for what “the response” is or what the “characteristics of the Th cells” are.
Claim 1 is indefinite in the recitation of the limitations at step “e)” because it is not clear what is meant, i.e., infection and vaccination are not a method step, and it is unclear how many times step “e)” is to be performed if it were.  In addition “after infection and vaccination” lack antecedent basis in the remainder of the claim.
Claim 7 recites the limitation “wherein in step c) helper T cells are identified”.  This limitation lacks antecedent basis in claim 1, part c) because the recitation is “identifying helper T cells in the patent’s sample”.  
Claim 6 is indefinite in the recitation of “calnexin peptide #1” because it is not clear what is meant for the following reasons. The instant specification at [0079] defines peptide #1 as residues 103-115 of the calnexin protein, but appears to limit the peptide as one of eleven particular peptide sequences as it discloses “calnexin peptide #1, that is residues 103-115 of the calnexin protein; SEQ ID Nos 1-11.”  However, the specification also discloses at [0162] that the calnexin peptide #1 is SEQ ID Nos: 1-5, 7, 8 and 12, as it discloses “calnexin peptide #1 (that is, residues 103-115 of the calnexin protein; SEQ ID NOs: 1-5, 7-8, and 12”.  (SEQ ID NO: 12 in the sequence listing is a protein, not a peptide, but residues 103-115 are the same as for SEQ ID NO: 1.) In addition, the specification presents the same said disclosure at [00163] as at [00162], but adds “The examples of calnexin peptide #1 are shown in Table 1”.  Table 1 contains sequences for eleven peptides.  Also, sequence 10 that is not recited in the claims is from human calmegin protein, a testis-specific protein that has about 56% homology with calnexin (see evidentiary reference Tanaka et al (Gene, 1997, 204 (1-2): 159-163, entire reference especially section 1).  

14.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15. For the purpose of prior art rejections, the filing date of the instant claim 12 is deemed to be the filing date of the 14/643,693 application, i.e., 3/10/15, as provisional application 61/951,099 does not support the claimed limitations of the instant application.  The said provisional application 61/951,099 does not provide support for the peptide covalently linked by a flexible linker to a MHCII beta chain.

For the purpose of prior art rejections the filing dates of instant claims 1-11 is deemed to be the filing date of provisional application 61/951,099.

16.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.  Claims 1, 2, 5 and  7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hurtgen et al (Infect. Immunity, 2012 80(11): 3960-3974) in view of Moon et al (Nature Prot. 2009 4(4): 565-581, IDS reference) and Nepom, G.T. (J. Immunol., 2012, 188: 2477-2482).  

Claim interpretation:  The instant specification discloses that a “patient” may be any patient, human or non-human (e.g., [0080], [00111]).  The specification does not disclose a definition or a limiting definition for “the response” or “characteristics of the helper T cells”, thus opening the limitations to encompass any type of response or characteristic of Th cells.  The specification discloses that a patient sample may be any biological fluid that comprises Th cells (e.g., [00187]).  As there is no limiting or other definition in the instant specification for “the response” or “characteristics” of the Th cells, the reduction of fungal burden in vaccinated mice is being interpreted as encompassing monitoring the response and characteristics of the Th cells after infection and vaccination.

Hurtgen et al teach that activated CD4+ T lymphocytes (i.e., Th cells that recognize peptide/MHC Class II complexes “pMHCII”) are essential  for protection against the fungal respiratory disease coccidiomycosis.  Hurtgen et al teach peptide epitopes from Coccidiodes that bind to a large number of MHC II molecules and are T cell epitopes that confer prolonged survival and significant reduction of fungal burden in Coccidiodes-challenged HLA-DR4 transgenic mice (i.e., mice with a human MHC class II molecule).  Hurtgen et al teach a vaccine comprising these MHC II epitopes or nucleic acid encoding these epitopes.  Hurtgen et al teach that solid organ transplant patients who reside in regions of endemicity face a risk of presentation of new coccidiodal infection acquired from an asymptomatic donor.  The transgenic mice were immunized and boosted with said vaccine before challenge with Coccidiodes (see entire reference, especially abstract and first paragraph of introduction section, materials and methods section).  

Thus, Hurtgen et al teach that they have identified biologically relevant promiscuously binding vaccine MHC II peptide epitopes from Coccidiodes that confer prolonged survival and significant reduction of fungal burden in infected subjects.  As there is no limiting or other definition in the instant specification for “the response” or “characteristics” of the Th cells, the reduction of fungal burden in vaccinated mice is being interpreted as encompassing monitoring the response and characteristics of the Th cells after infection and vaccination.

Hurtgen et al do not teach wherein the immune status of a patient against Coccidiodes is evaluated by exposing the patient’s blood sample to fluorescently-labeled pMHCII tetramers made with the relevant pMHCII complexes, identifying and quantifying Th cells thereby, and monitoring the expansion of the Th cells after the infection and vaccination.   


Moon et al teach that endogenous epitope-specific Th cells, including Th cells specific for pathogenic organisms can be tracked directly through the use of p/MHCII tetramers, including ones that are labeled fluorescently, wherein the Th cells in a fresh patient blood sample can be identified using FACs analysis (see entire reference).

Nepom teaches that pMHCII tetramers may be used for immune monitoring and evaluation of vaccine efficacy in infectious disease, including by monitoring antigen specific T cells in patients’ peripheral blood samples.  Nepom teaches that there are immunodominant epitopes from pathogens that bind promiscuously to multiple HLA (i.e., human MHC) class II molecules (similar to the MHCII-restricted Th epitopes from Coccidiodes taught by Hurtgen et al) and that pMHCII tetramers made with these MHC class II  may be used in a straight-forward fashion.  Nepom teaches that tetramer assays are widely used for T cell enumeration and offers an important advantage over other methods by enabling the recovery and further study of sorted cells based on fluorescently labeled tetramer binding in flow cytometry.  Nepom further teaches that cytometry based tetramer applications is a robust technology having high specificity and sensitivity of TCR recognition for pMHC, and also advantageously provides the prospect of ease of use and short assay time, as well as the ability to detect low frequency/low avidity T cells, and allowing for direct phenotyping of antigen specific T cells.  Nepom teaches that by making the investment necessary to produce a universal set of class II tetramers for most HLA alleles (similar to the peptide epitopes that promiscuously bind to most of the MHC II as taught by Hurgen et al), as well as by using functional selection of relevant epitopes as a criterion for study design, there has been a rapid expansion of tetramer use for study of CD4+ T cell responses to vaccines.  Nepom  gives examples of differences in number of CD4+ T cells before and after boosting with vaccines, characterizing them as highly boosted responses or rare but detectable responses.  Nepom also teaches naïve T cells frequencies to particular pMHC ranges in comparison to after vaccination (see entire reference, especially Figure 1 and legend, abstract, page 2477-the last full paragraph on pages 2478).  
 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have enumerated the Th cells specific for the vaccine epitopes taught by the primary art reference Hurtgen et al from peripheral blood of a patient prior to and after vaccination and infection and to have compared them, resulting in an assessment of antigen-specific Th cell expansion, using fluorescently-labeled p/MHC tetramers such as taught by Nepom and Moon et al, but using fluorescently-labeled tetramers comprised of the HLA-DR4 MHCII molecule and each one of the Coccidiodes promiscuous MHCII binding epitopes taught by the primary art reference. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have performed this enumeration via the FACS application technology taught by Nepom, and additionally to have isolated the Th cells and characterized them as to binding affinity (i.e., a characteristic of the Th cells) as taught by Nepom.


One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success in doing so, because Nepom teaches the myriad advantages of p/MHCII tetramer-fluorescent label technology/FACs in Th cell enumeration and characterization in response to vaccines targeting infectious diseases, while Moony et al teach application of the same technology to Th cells in a fresh patient blood sample, and Hurtgen et al teach promiscuous MHCII (HLA-DR) binding peptides (that generate Th cells) from a fungus and their importance in treating fungal infection.  To reiterate, some of the myriad advantages taught by Nepom in using the said technology include high specificity and sensitivity of TCR recognition for pMHC, advantageously provides the prospect of ease of use and short assay time, as well as the ability to detect low frequency/low avidity T cells, and allowing for direct enumeration and phenotyping of antigen specific T cells.  
In addition, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have applied the technique to patients at risk for Coccidiodes fungal infection and who later developed infection, using these or other fungal MHC II-restricted epitopes. 

One of ordinary skill in the art would have been motivated to do to do this in order to treat human patients, as Hurtgen et al teach that such patients are at risk for infection and one of ordinary skill in the art was aware that the aim of treating HLA-DR4 transgenic mice is ultimately to treat human patients. 

18.  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurtgen et al (Infect. Immunity, 2012 80(11): 3960-3974) in view of Moon et al (Nature Prot. 2009 4(4): 565-581, IDs reference) and Nepom, G.T. (J. Immunol., 2012, 188: 2477-2482) as applied to claims 1, 2, 5 and  7-10 above, and further in view of Kurup and Banerjee (Peptides, 2000, 21: 589-599).  

Claim interpretation:  The instant specification discloses that a “patient” may be any patient, human or non-human (e.g., [0080], [00111]).  The specification does not disclose a definition or a limiting definition for “the response” or “characteristics of the helper T cells”, thus opening the limitations to encompass any type of response or characteristic of Th cells.  The specification discloses that a patient sample may be any biological fluid that comprises Th cells (e.g., [00187]). As there is no limiting or other definition in the instant specification for “the response” or “characteristics” of the Th cells, the reduction of fungal burden in vaccinated mice is being interpreted as encompassing monitoring the response and characteristics of the Th cells after infection and vaccination.

The combination of Hurtgen et al in view of Moon et al and Nepom, G.T. has been discussed supra, hereafter referred to as “the combined references”. 

The combined references do not teach that the fungus is Aspergillus fumigatus that is recited in instant dependent claim 11.  

Kurup and Banerjee teach major Th peptide epitopes from Aspergillus fumigatus fungal proteins that bind to MHC class II molecules.  Kurup and Banerjee teach that both IgE and eosinophils are induced by factors secreted by stimulated Th lymphocytes and are important in the pathophysiology of allergy caused by A. fumigatus.  Kurup and Banerjee teach preferential expression of one type of Th cell (either Th1 or Th2) during the course of immune responses to an allergen, including dose, route of administration, presence of absence of cofactors, intrinsic host factors, including the nature of the antigen presenting cells, cytokine milieu at the site of antigen exposure and the immune status of the host (see entire reference, especially Table 4 and section 10).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have applied the p/MHCII tetramers and methodology of the combined references to p/MHCII tetramers taught by Kurup and Banerjee in patients prior to and after vaccination and infection with Aspergillus fumigatus, including not only enumerating the cells and assessing their expansion post vaccination and post infection, but also ascertaining and monitoring the expression of the type of Th cell induced and expanded.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success in doing so, in order to assess the reaction of vaccination and infection in patients with Aspergillus fumigatus infections, particularly in light of the teachings of the combined references that the technology is suitable for such a purpose, and the teaching of Kurup and Banerjee of the major Th peptide epitopes from the said fungus that bind to MHC class II molecules and their importance in the pathophysiology of allergy.  

19.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
20.  Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7  of U.S. Patent No. 9,993,534 in view of Nepom, G.T. (J. Immunol., 2012, 188: 2477-2482), Chen and Kolls (Ann. Rev. Immunol. 2013, 31: 605-633), and Vollers and Stern (Immunol. 2008, 123: 305-313), as evidenced by Kozono et al (Nature 1994, 369: 151-154).

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 14/203,898 that issued as patent 9,993,534 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
Claims 1 and 2 of U.S. Patent No. 9,993,534 are drawn to a vaccine to immunize a patient against fungi, the vaccine comprising a therapeutically effective amount of a calnexin peptide or fragment, and further comprising an effective amount of an adjuvant, wherein the calnexin peptide or fragment consists of SEQ ID NO: 1 (i.e., LVVKNPAAHHAIS), identical to SEQ ID NO: 1 that is recited in the instant claims.  Claims 3-7 of ‘534 are drawn to a method of protecting a patient from fungal infection comprising obtaining the vaccine of claim 1, providing a therapeutically effective amount to a subject, including wherein the fungi are either dimorphic fungi or non-dimorphic fungi, including the same fungi recited in instant dependent claim 10.

The claims of ‘534 do not recite wherein the method is one of evaluating the immune status of a patient against a fungus, the method comprising the steps recited in the instant claims.

The teachings of Nepom are enunciated above in this office action and will not be repeated herein in detail.  Nepom et al teach monitoring and evaluating the immune status of a patient against an infectious disease vaccine using fluorescently-labeled pMHCII tetramer/FACs technology and the myriad advantages of using such a technology to detect, enumerate, and characterize antigen-specific T cells, easily and quickly.

Chen and Kolls teach that Th cells are essential components of the armamentarium against fungal infections (see entire reference, including first paragraph of Conclusions section).  

Vollers and Stern teach that analysis of antigen-specific T cells by flow cytometry using fluorescent oligomers of MHC/p complexes, i.e., MHC tetramer staining, is a routine, standard, and sophisticated tool for phenotypic analysis and/or isolation of antigen[specific T cells, and is applicable to pMHCII complexes (introduction).  Vollers and Stern teach that the pMHCII complexes may be made by fusion of the peptide of interest to the MHC II beta chain N-terminus via a short linker, particularly aiding in the stability of the complex (page 307 at the first full paragraph).  Vollers and Stern reference Kozono et al for the covalent attachment of peptide.  Evidentiary reference Kozono et al (Nature 1994, 369: 151-154) teach that the linker is a flexible peptide linker that attaches the peptide covalently to the amino terminus of the MHCII beta chain (see entire reference, especially abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have determined the MHCII restriction for the SEQ ID NO: 1 calnexin peptide (the size of which is compatible with MHC II binding, but not compatible with MHC I binding due to the open versus closed nature of the respective MHC peptide binding grooves as was well known in the art, e.g., 13-mer peptide binding to MHCII (similar in length to the peptide in the claims of ‘534), evidentiary reference Kozono et al) of the claims of ‘534 and to have assessed the Th cell response using the technology taught by Nepom.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have constructed the tetramers by covalently attaching the peptide to the N-terminus of the MHC II beta chain as is taught by Vollers and Stern and evidenced by Kozono et al.  

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success in doing so, in order to evaluate the degree of protection of the method of the claims of ‘534 that administers the vaccine of the claims of ‘534, particularly given the teaching of Chen and Kolls that Th cells are essential components to fight fungal infections.

Claims 1-12 are directed to an invention not patentably distinct from claims 1-7 commonly assigned U.S. Patent No. 9,993,534, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 9,993,534, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

21.  Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,806,776 in view of Nepom, G.T. (J. Immunol., 2012, 188: 2477-2482), Chen and Kolls (Ann. Rev. Immunol. 2013, 31: 605-633), and Vollers and Stern (Immunol. 2008, 123: 305-313), as evidenced by Kozono et al (Nature 1994, 369: 151-154).

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 15/969,169 application that issued as patent 10,806,776 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
Claims 1 and 2 of U.S. Patent No. 10,806,776 are drawn to a vaccine to immunize a patient against fungi, the vaccine comprising a therapeutically effective amount of a calnexin peptide comprising a sequence of 13 amino acid residues in length with 1-3 amino acid substitutions relative to SEQ ID NO: 1 (i.e., LVVKNPAAHHAIS), identical to SEQ ID NO: 1 that is recited in the instant claims, including peptides consisting of the sequence of SEQ IID NO: 10, 12, 15, 20, 29 and 30 (identical to instantly recited SEQ ID NO: 2, 3, 4, 5, 7 and 8, respectively), and further comprising an effective amount of an adjuvant. 

Claims 3-7 of ‘776 are drawn to a method of protecting a patient subject from fungal infection comprising obtaining the vaccine of claim 1, providing a therapeutically effective amount to a subject, including wherein the fungi are either dimorphic fungi or non-dimorphic  fungi, including the same fungi recited in instant dependent claim 10.

The claims of ‘534 do not recite wherein the method is one of evaluating the immune status of a patient against a fungus, the method comprising the steps recited in the instant claims.

The teachings of Nepom are enunciated above in this office action and will not be repeated herein in detail.  Nepom et al teach monitoring and evaluating the immune status of a patient against an infectious disease vaccine using fluorescently-labeled pMHCII tetramer/FACs technology and the myriad advantages of using such a technology to detect, enumerate, and characterize antigen-specific T cells.

Chen and Kolls teach that Th cells are essential components of the armamentarium against fungal infections (see entire reference, including first paragraph of Conclusions section).  

Vollers and Stern teach that analysis of antigen-specific T cells by flow cytometry using fluorescent oligomers of MHC/p complexes, i.e., MHC tetramer staining, is a routine, standard, and sophisticated tool for phenotypic analysis and/or isolation of antigen-specific T cells, and is applicable to pMHCII complexes (introduction).  Vollers and Stern teach that the pMHCII complexes may be made by fusion of the peptide of interest to the MHC II beta chain N-terminus via a short linker, particularly aiding in the stability of the complex (page 307 at the first full paragraph).  Vollers and Stern reference Kozono et al for the covalent attachment of peptide.  Evidentiary reference Kozono et al (Nature 1994, 369: 151-154) teach that the linker is a flexible peptide linker that attaches the peptide covalently to the amino terminus of the MHCII beta chain (see entire reference, especially abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have determined the MHCII restriction for the SEQ ID NO: 1 calnexin peptide (the size of which is compatible with MHC II binding) of the claims of ‘776 and to have assessed the Th cell response using the technology taught by Nepom. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have constructed the tetramers by covalently attaching the peptide to the N-terminus of the MHC II beta chain as is taught by Vollers and Stern and evidenced by Kozono et al, thus aiding stability of the complex. 
One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success in doing so, in order to evaluate the degree of protection of the method of the claims of ‘776 that administers the vaccine of the claims of ‘776, particularly given the teaching of Chen and Knolls that Th cells are essential to fight fungal infections.

Claims 1-12 are directed to an invention not patentably distinct from claims 1-7 of commonly assigned U.S. Patent No. 10,806,776, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 10,806,776, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

22.   Claim 1 is objected to because of the following informality:  Claim 1 at part “e)” recites  “of the helper T cells the after”.

Appropriate correction is required.

23.  Claim 6 is objected to because of the following informality:  Claim 6 recites “wherein the helper T cells are “endogenous” calnexin peptide #1 specific T cells”, i.e., endogenous has quotations around it.

Appropriate correction is required.

24.  No claim is allowed.

25.  SEQ ID NO: 1-5, 7 and 8 are free of the prior art.

26.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644